OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed 29 September 2020 has been considered by the Examiner.

Response to Amendment
The Amendment filed 19 October 2020 has been entered. Claims 10 and 30 have been canceled. As such, claims 1, 3, 7-9, 11-13, 21-29, and 31 are pending and examined on the merits. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-9, 11-13, 22-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Otaka et al. (US 2006/0128857 A1; “Otaka”) (previously cited).
Regarding claims 1, 3, 22-29, and 31, Otaka discloses an epihalohydrin vulcanized rubber composition excellent in heat resistance, vulcanization rate, and store stability [Abstract]. The rubber composition comprises an epichlorohydrin polymer, a triazine type vulcanizing agent, an acid acceptor that is a metal compound such as, inter alia, magnesium carbonate, and a polyhydric alcohol [0021, 0027, 0028, 0036, and 0042]. The Examiner notes that vulcanize and crosslink are synonymous terms in the art. The epichlorohydrin polymer is, inter alia, epichlorohydrin homopolymer, epichlorohydrin-ethylene oxide copolymer, epichlorohydrin-propylene oxide copolymer or epichlorohydrin-ethylene oxide-allyl glycidyl ether terpolymer [0021]. The triazine type inter alia, 2,4,6-trimercapto-1,3,5-triazine or 2-anilino-4,6-dimercaptotriazine [0037]. The polyhydric alcohol is, inter alia, pentaerythritol, glycerine, or sorbitol, but is not particularly limited [0042]. The alcohol functions as a vulcanization acceleration aid [0042]. One of ordinary skill in the art recognizes that glycerine is a common name for glycerol.
The amount of vulcanizing agent (triazine-type) present in the composition is from 0.1 to 10 parts by weight based on 100 parts by weight of the epichlorohydrin [0038], of which overlaps and therefore renders prima facie obvious the claimed ranges of 0.5 to 5 parts by weight (claim 1), 0.5 to 3 parts by weight (claim 23), 0.5 to 2 parts by weight (claims 24 and 29) (see MPEP 2144.05). The amount of acid acceptor (magnesium carbonate) present in the composition is from 0.2 to 50 parts by weight based on 100 parts by weight of the epichlorohydrin [0035], of which overlaps and therefore renders prima facie obvious the claimed ranges of 1 to 20 parts by weight (claim 1), 1 to 10 parts by weight (claims 25 and 29) (see MPEP 2144.05). The polyhydric alcohol is present in the composition in an amount of 0.1 to 5 parts by weight based on 100 parts by weight of the epichlorohydrin [0044], of which is within the claimed range of 0.1 to 10 parts by weight (claim 1), and overlaps and therefore renders obvious the claimed range(s) of 0.1 to 3 parts by weight (claims 28 and 29)
Given that the vulcanized rubber composition of Otaka, set forth above, is identical to the present claimed and disclosed crosslinking composition in terms of the species and proportions of each of the components in the composition, in the absence of objective evidence to the contrary, there is a reasonable expectation that the vulcanized rubber of Otaka would inherently exhibit the claimed change ratio between minimum Moony viscosities after storage for 3 days of less than 20%. The Examiner notes that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01(I and II)). 
Regarding claims 7 and 8, Otaka discloses that vulcanization retarders are used, such as, inter alia, N-cyclohexane thiophthalimide [0045]. 
Regarding claim 9, Otaka discloses that the vulcanization retarder is present in the composition in an amount of 0.1 to 5 parts by weight based on 100 parts by weight of the epichlorohydrin [0046].
Regarding claim 11, Otaka discloses that the method of vulcanization molding for producing the vulcanized rubber is, inter alia, heat molding using steam [0049].
Regarding claims 12 and 13, Otaka discloses that vulcanized products obtained from the composition can be used as rubber materials for multilayer fuel hoses, multilayer air hoses, tubes, belts, diaphragms and seals [0017].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Otaka as applied to claim 1 above, and further in view of Tsujimura et al. (US 6,500,884; “Tsujimura”) (previously cited).
Regarding claim 21, Otaka discloses the rubber composition as set forth above in the rejection of claim 1 under 35 U.S.C. 103. Otaka discloses that the polyhydric alcohol component functions as a vulcanization acceleration aid, with examples including pentaerythritol, glycerine, and sorbitol, but not being limited thereto [0042, 0043]. 
Otaka is silent regarding the polyhydric alcohol component being a glycol selected from the group consisting of ethylene glycol, diethylene glycol, triethylene glycol, and polyethylene glycol. 
Tsujimura discloses a vulcanizing composition comprising a chlorine-containing polymer, a vulcanizing agent, an optional vulcanizing accelerator, and a zeolite compound [Abstract; col 2, lines 44-49], suitable for use in forming hoses or layers therefor [col 10, lines 38-51]. The chlorine-containing polymer is, inter alia, an epichlorohydrin polymer, including homopolymer and copolymers thereof, such as copolymers with epoxides like ethylene oxide, propylene oxide, or allyl glycidyl ether [col 3, lines 40-59]. The zeolite acts as an acid receiving agent [col 4, lines 18-22], i.e., an acid acceptor. The vulcanizing agent is, inter alia, a mercaptotriazine compound [col 4, lines 58-61], such as 2,4,6-trimercapto-1,3,5-triazine [col 5, lines 14 and 15]. The vulcanization accelerator comprises organic and inorganic accelerators, wherein the inorganic accelerator can be, inter alia, oxides, hydroxides, and carbonates [col 8, lines 45-63]. Tsujimura teaches that a polyvalent hydroxyl compound can be added to the 
Otaka and Tsujimura are both directed toward epichlorohydrin-based vulcanized rubber compositions that are vulcanized with a triazine-type vulcanization agent, said rubber compositions suitable for forming hoses.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified the rubber composition of Otaka by utilizing ethylene glycol as the polyhydric alcohol component, as taught by Tsujimura, as it would have been recognized within the art to be a suitable equivalent vulcanization acceleration aid for both sorbitol and glycerol in epichlorohydrin-based rubber compositions (see MPEP 2144.06(II)). Additionally or alternatively, it would have been obvious to have utilized ethylene glycol as the polyhydric alcohol component, as ethylene glycol would have been recognized within the art as a suitable vulcanization acceleration aid for epichlorohydrin-based vulcanized rubber compositions, i.e., suitable for the intended purpose of adjusting the vulcanization rate of triazine-vulcanized, epichlorohydrin-based rubber compositions (see MPEP 2144.07).
The vulcanized rubber composition of modified Otaka would have comprised all of the features set forth above where ethylene glycol was utilized as the polyhydric alcohol component. In other words, sorbitol or glycerol would have been substituted with .

Response to Arguments
Applicant’s arguments, see Remarks filed 19 October 2020, pages 6-11, have been considered in full by the Examiner but are not found persuasive.
On pages 7 and 8 of the Remarks, Applicant asserts that the crosslinking composition which is taught by Otaka would not inherently exhibit the claimed change ratio of less than 20% after storage for 3 days, as the Examiner has failed to provide sufficient evidence and technical reasoning as to how said change ratio would have naturally resulted from the crosslinking composition, and therefore, the inherency rationale is based on speculation. In addition thereto, on pages 8, 9, and 11 of the Remarks, Applicant asserts that it would not have been obvious to one of ordinary skill in the art to have selected the specific components from the disclosure of Otaka to form the claimed crosslinking composition, of which further supports the first assertion that the claimed change ratio would not have been inherently exhibited by the composition of Otaka.
However, first, it is the Examiner’s position that Applicant appears to be taking an overly narrow view of the teachings of Otaka. Applicant is directed to MPEP 2123 (I & II), which sets forth that patents are literature of the art, relevant for all they contain, and may be relied upon for all that they would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. In the general disclosure, Otaka explicitly teaches the exact species recited in the claims for each of the prima facie obvious under MPEP 2144.05(I). For example, Otaka explicitly names 2,4,6-trimercapto-1,3,5-triazine as a suitable vulcanizing (crosslinking) agent [0037], which is a species recited in claim 1 for triazine type crosslinking agent (b); and explicitly teaches that said vulcanizing agent accounts for 0.1 to 10 parts by weight of the composition relative to 100 parts of the epichlorohydrin, with a preferred range of from 0.3 to 5 [0038], of which at least render prima facie obvious the claimed range of 0.5 to 5 parts per 100 epichlorohydrin. The same can be said for components (a), (c), and (d), respectively, recited in claim 1, where it is noted that MPEP 2131.02(II) sets forth that when a species is named (in the prior art), the species claim is anticipated no matter how many other species are additionally named. As such, the broader disclosure of Otaka encompasses crosslinking compositions which are identical to those which are encompassed within the scope of claim 1, where it is well within the purview of one of ordinary skill in the art to select an explicitly named species from a definite list of components which are disclosed as suitable for use. 
Therefore, the technical reasoning and evidence as to why the crosslinking composition encompassed within the disclosure of Otaka and set forth in the grounds of rejection would have exhibited the claimed change ratio is that Otaka teaches a crosslinking composition which identical to that claimed and disclosed by Applicant. Applicant is directed to MPEP 2112.01(II), which states that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art identical to the claimed crosslinking compositions as defined by claim 1, the property of the change ratio in Moony viscosities after storage for 3 days being 20% or less must necessarily have been exhibited by the crosslinking composition of Otaka. 
Applicant has not provided any objective evidence (see MPEP 2145) which demonstrates that the crosslinking composition encompassed within Otaka and set forth in the grounds of rejection would not have necessarily resulted in the claimed change ratio, as is the burden which Applicant bears after the technical reasoning and/or evidence of inherency has been established (see MPEP 2112(V)). Typically, evidence of criticality related to one or more components (with respect to compositions in general) may be presented to show that (e.g.) the presence, absence, or amount thereof, respectively, of said component(s), results in the claimed inherent property. On pages 9 and 10 of the Remarks, Applicant directs the Examiner to Otaka Examples 2 and 11, where the difference therebetween is the type of crosslinker utilized (Example 2 utilizes 6-methyl quinoxaline-2,3-dithiocarbonate; Example 11 utilizes trimercapto-s-triazine), where the Declaration of Inventor Toshiyuki Funayama filed 19 October 2020 under 37 CFR 1.132 (see Remarks pages 13-15) demonstrates that the crosslinking composition of Example 11 (which utilized the trimercapto triazine-type crosslinker) would have exhibited a change ratio in Moony viscosity after storage for 3 days of 138%. However, this demonstration of one exemplary composition disclosed in Otaka exhibiting a change ratio which is outside of the claimed range is arbitrary, as Example 11 has not prima facie case of obviousness. The Examiner contends that the closest prior art is the crosslinking composition encompassed within the teachings of Otaka and set forth above in the grounds of rejection, rather than Example 11 of Otaka. Specifically, the broad disclosure teaches the use of magnesium carbonate as the acid acceptor [0027, 0028] and 2,4,6-trimercapto-1,3,5-triazine as the crosslinking agent in the crosslinking composition, of which is closer to Applicant’s claimed invention than the composition of Example 11 (of which did not utilize magnesium carbonate and did utilize a different triazine crosslinking agent than the aforesaid). In short, Applicant has not compared the claimed crosslinking composition to the closest prior art of record as required under MPEP 716.02(e).
Further, it is unclear how there can be criticality associated with the combination of components in the claimed crosslinking composition which result in the claimed change ratio of 20% or less, as Otaka explicitly discloses crosslinking compositions which are substantially similar to those claimed, with the exception of different crosslinking agents (non-triazine type) utilized [Otaka Table 1, Examples 1-7], where said crosslinking compositions exhibited the claimed ratio of 20% or less. In other words, Otaka teaches exemplary crosslinking compositions which utilize components (specifically crosslinkers) which are outside of the limitations of the 
Last, on page 11 of the Remarks, in support of the aforesaid assertions, Applicant asserts that without the guidance provided by Applicant’s specification, the Examiner would not have been able to point to specific components disclosed in Otaka which would have resulted in the claimed change ratio and as such, the inherency rationale based on obviousness was based on improper hindsight reconstruction utilizing Applicant’s specification. However, Applicant has failed to identify what, if any, portion of Applicant’s specification has been gleaned upon which was utilized in forming the obviousness rejection. Applicant is directed to MPEP 2145(X)(A), which states that any judgement of obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made 
For the reasons set forth above, Applicant’s arguments are not found persuasive. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782